36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.MARYLAND STADIUM AUTHORITY, Plaintiff Appellee,v.Roy G. BECKER, Defendant Appellant.
No. 93-1240.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1993.Decided Sept. 19, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-91-2735-JFM)
Roy G. Becker, appellant pro se.
Jerrold Alan Thrope, David Warren Lease, Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Roy G. Becker appeals from the district court's orders granting Plaintiff's motion for partial summary judgment and imposing a permanent injunction, and continuing that injunction.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Maryland Stadium Auth. v. Becker, No. CA-91-2735-JFM (D. Md. Nov. 13, 1992 & Feb. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.